Case 5:19-cv-00274-JSM-PRL Document 65 Filed 07/01/20 Page 1 of 2 PageID 1132




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

LM INSURANCE CORPORATION,

       Plaintiff,

v.                                                     Case No: 5:19-cv-274-Oc-30PRL

OCCIDENTAL FIRE AND CASUALTY
COMPANY OF NORTH CAROLINA
and HARNAUTH SEWSANKAR,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 64). The Court notes that the

parties did not file written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 64) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
Case 5:19-cv-00274-JSM-PRL Document 65 Filed 07/01/20 Page 2 of 2 PageID 1133




        2.    LM Insurance Company’s Motion for Summary Judgment (Dkt. 44) is

granted in part and denied in part. The motion is granted to the extent the Court concludes

that Main Street owned the 2008 Nissan Maxima at the time of the accident and that

Occidental’s policy issued to Main Street provides UM coverage to Harnauth Sewsankar

that is primary to any coverage provided by Liberty. The motion is otherwise denied.

        3.    Occidental Fire and Casualty Company of North Carolina’s Motion for

Summary Judgment (Dkt. 55) is granted in part and denied in part. The motion is granted

to the extent the Courts concludes that Occidental’s policy issued to Main Street affords

UM benefits in the amount of $20,000. The motion is otherwise denied.

        4.    The Court declares that Occidental’s policy issued to Main Street provides

UM coverage to Harnauth Sewsankar that is primary to any coverage provided by Liberty,

and that Occidental’s policy affords UM benefits in the amount of $20,000.

        5.    Occidental Fire and Casualty Company of North Carolina’s Motion to Strike

the Testimony of Thomas Bailey (Dkt. 37) and LM Insurance Corporation’s Motion to

Strike Testimony of T. R. Eunice, Jr.’s Motion to Strike Testimony (Dkt. 53) are denied as

moot.

        6.    The Clerk is directed to terminate any pending motions and to close this case.

        DONE and ORDERED in Tampa, Florida, this 1st day of July, 2020.




Copies Furnished To:
Counsel/Parties of Record



                                             2
